Citation Nr: 0302962	
Decision Date: 02/19/03    Archive Date: 03/05/03

DOCKET NO.  02-04 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for impotency, claimed 
as secondary to the service-connected left herniorrhaphy with 
a left orchiectomy.  

2.  Entitlement to a compensable rating for the service-
connected left herniorrhaphy with a left orchiectomy.  

(The issue of service connection for a back disorder, claimed 
as secondary to the veteran's prisoner of war experience will 
be the subject of a later decision.)  









REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the RO that 
denied an increased rating for the service-connected left 
herniorrhaphy with a left orchiectomy.  It also comes on 
appeal from a November 2001 rating decision by the RO that 
denied service connection for impotency, claimed as secondary 
to the service-connected left herniorrhaphy with a left 
orchiectomy.  

Additionally, the Board is undertaking additional development 
for the veteran's claim of service connection for a back 
disorder, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing this issue.  

Furthermore, with regard to the veteran's claim of service 
connection for a back disorder, the Board previously denied 
this issue as not well grounded in decision promulgated in 
August 2000.  The veteran did not appeal the August denial to 
the Court.  

Pursuant to section 7(b) of the Veterans Claims Assistance 
Act of 2000, a claim that has been denied or dismissed as not 
well-grounded shall, on the request of the claimant or on 
"the Secretary's own motion," be readjudicated as if the 
denial or dismissal had not been made, provided that the 
denial was one that became final during the period beginning 
July 14, 1999, and ending on November 9, 2000.  See 114 Stat. 
At 2099-2100 (2000).  

Therefore, since the veteran filed his claim in February 2001 
and is clearly requesting readjudication, the issue of 
service connection for a back disorder must be considered 
based on the merits.  

Finally, the Board notes that the RO denied the veteran's 
claim for special monthly compensation based on the loss of a 
creative organ in a rating decision of May 2002.  Since this 
matter has not been developed for the purpose of appellate 
review, it is referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran is not shown to have suffered from a 
recurrence of the hernia that was treated by surgical repair 
in service.  

3.  The veteran is shown to have had an undescended left 
testicle that had been present since childhood and was 
surgically removed following service.  

4.  The veteran's currently demonstrated impotence is shown 
to have been caused or aggravated by the service-connected 
left herniorrhaphy residuals with left orchiectomy.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected left herniorrhaphy with a left 
orchiectomy have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.114 
including Diagnostic Codes 7338, 7524 (2002).  

2.  The veteran's disability manifested by impotence is not 
proximately due to or the result of the service-connected 
left herniorrhaphy with a left orchiectomy.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual background

Historically, the veteran, since the age of 14, is shown to 
have suffered from an undescended left testicle.  He 
underwent a left herniorrhaphy in service and following the 
operation, the testicle was noted to rarely be in the 
scrotum.  The left testicle was removed subsequent to service 
.  

The treatment records from the Health Insurance Plan of 
greater New York, dated from January 1968 to 1975 show 
treatment for urinary frequency, urgency, and vague dysuria.  

The VA treatment records, dated from June 1980 to August 
1998, show that the veteran reported problems with urinary 
frequency, urgency, and sharp pains in his penis with 
urination.  

In July 1982, the veteran underwent a VA examination.  The 
veteran did not report any complaints, and the examiner found 
no findings, related to impotency.  

Likewise, during a June 1997 hearing, the veteran testified 
that he suffered from bladder problems, but did not report 
complaints related to impotency.  

The VA treatment records, dated from July 2000 to June 2001, 
show that, in March 2001, the veteran reported increased 
voiding, especially at night.  The records noted no 
difficulty with impotency.  

In July 2001, the veteran underwent a VA examination when he 
voiced complaints of loss of sexual desire and ability to 
perform related to the loss of his left testicle.  The 
examination revealed a normal right testicle with no tumors 
or recurrence of the hernia.  The examiner diagnosed the 
veteran, in part, as having a postoperative left inguinal 
hernia and excision of the left testicle.  

During an October 2001 VA genitourinary examination, the 
veteran had complaints of declining sexual potency beginning 
a year to a year and a half before.  

The veteran also reported that he was taking medication for 
high blood pressure and bladder instability due to urgency 
and frequency of urination.  

The examination revealed no evidence of a hernia recurrence 
and that the right testicle was in place and slightly mushy, 
consistent with the veteran's age.  Digital rectal 
examination was unremarkable.  

The examiner diagnosed the veteran as having a status 
postoperative removal of the left undescended testicle and 
sexual impotence unrelated to the orchiectomy.  

The examiner specifically opined that the veteran's impotency 
was related to the normal aging process and that hypertensive 
medications could frequently have a negative influence on 
sexual potency.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the June 2001 letter and March 
2002 Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative have been advised 
of the law and regulations governing his claim, and have been 
given notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Likewise, the veteran was afforded VA examinations in 
conjunction with this appeal.

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  


Increased rating for the service-connected left herniorrhaphy 
with a left orchiectomy

The veteran claims that his service-connected left 
herniorrhaphy with a left orchiectomy is more disabling than 
the currently assigned noncompensable evaluation.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  

Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable as raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation has 
already been established and increase in disability rating is 
at issue, present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1995).  

The veteran is currently rated as noncompensable under 
Diagnostic Code 7338 for an inguinal hernia.  

Pursuant to Diagnostic code 7338, a noncompensable evaluation 
is assigned for a small, reducible hernia or for a hernia 
without true protrusions.  

Likewise, a noncompensable evaluation is assigned for a non-
operable hernia, but remediable.  A 10 percent evaluation is 
assigned for a postoperative recurrent, readily reducible 
hernia that is well-supported by a truss or belt.  See 
38 C.F.R. § 4.114, Diagnostic Code 7338 (2002).  

After carefully reviewing the evidence, the Board concludes 
that a compensable rating is not shown to be assignable for 
the service-connected left herniorrhaphy with a left 
orchiectomy.  

In this regard, the medical evidence does not show that the 
veteran suffers from a recurrence of the hernia surgically 
treated in service or that he has required treatment for any 
residual disability attributable thereto.  

In addition, the evidence does not show that the veteran has 
ever required the use of a truss or a belt for support since 
the surgery in service.  

Furthermore, during the July and October 2001 VA 
examinations, both examiners reported that there was no 
recurrence of the service-connected hernia.

In addition, the Board notes that, under the provisions of 
Diagnostic Code 7524, an undescended testis as demonstrated 
in this case is not a ratable disability for compensation 
purposes.  

In conclusion, the Board finds that the benefit of the doubt 
doctrine is not for application in this case as the 
preponderance of the evidence is against the claim for 
increase.  Therefore, the appeal to this extent must denied.  


Service connection for impotency secondary to the
service-connected left herniorrhaphy with a left orchiectomy

The veteran also contends that the RO erred by not granting 
him service connection for impotency as secondary to the 
service-connected left herniorrhaphy with a left orchiectomy.  

Pursuant to regulation, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2002).  

The regulations also provide that service connection may be 
granted for any disability which is proximately due to or the 
result of a service-connected disease or injury.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original claim.  38 C.F.R. § 3.310 (2002).  

In granting service connection, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

After analyzing the evidence pursuant to these regulations, 
the Board concludes that the veteran's impotency is not shown 
to be proximately due to or the result of his service-
connected left herniorrhaphy with a left orchiectomy.  

The Board notes in this regard that the veteran did not 
identify problems with impotency until approximately 1999, 
many years after the left herniorrhaphy and removal of the 
left testicle were undertaken.  

Likewise, the October 2001 VA examiner opined based on his 
review of the case that the veteran's sexual impotence was 
unrelated to the orchiectomy, but was actually related to the 
normal aging process.  Furthermore, the examiner indicated 
that high blood pressure medications could frequently have a 
negative influence on sexual potency.  No competent evidence 
has been submitted in this regard to show that the currently 
demonstrated impotence was caused or aggravated by a service-
connected disability.  

Again, the Board finds that the benefit of the doubt doctrine 
is not for application as to this matter as the preponderance 
of the evidence is against the claim of secondary service 
connection.  Therefore, to this extent, the appeal is denied.  




ORDER

An increase (compensable) rating for the service-connected 
left herniorrhaphy with a left orchiectomy is denied.  

Service connection for impotency as secondary to the service-
connected left herniorrhaphy with a left orchiectomy is 
denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

